NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
IN RE SHARED MEMORY GRAPHICS LLC,
Petitioner. -
l\/Iiscellaneous Docket No. 978
On Petiti0n for Writ of Mandamus to the United States
District Court for the Northern District of Calif0rr1ia in
case no. 10-CV-2475, Judge Maxine M. Chesney. _
ON PETITION FOR W`RIT OF MANDAMUS
ORDER
Shared Me1n0ry Graphics LLC (SMG) submits a peti-
tion for a writ of mandamus to direct the United States
District Court for the Northern District of California to
vacate its orders granting Nintendo C0. of America et al.
(Nintendo)’s motion to disqualify the law firm of Floyd &
Buss, LLP (F&B) from further representation in this case
or alternatively to modify its orders to allow F&B to
represent Sl\/lG against Apple, Inc., Samsung Electronics
Co., and Sony Corporation of America.
Upon consideration thereof

1N ice ssAREi) MEMoRY oRAPH1cs 2
IT ls ORDERED THAT:
The respondents are directed to respond no later than
Apri111, 2011.
FoR THE CoURT
MAR 2 3 2011 181 Jan H0rba1y
Date Jan Horbaly
Clerk .
cc: Darin J. Glasser, Esq.
Grant E. Kinsel, Esq.
Arthur GollWitzer, IlI, Esq.
Lewis V, Popovski, Esq.
Clerk, United States District C0urt for the Northern
District of California
s19
.¢
9
ss
FEDE L ClRCUlT
HAR 23~2011
.IAN H9RBA|.Y
CLEHi
UR`F£i’§\PPEALS FM